Per Curiam.

Memorandum The case was tried on the theory that the tenant had violated a substantial obligation of her tenancy in use of the premises in violation of law, in occupying same for single-room occupancy.
There is neither allegation nor proof that the tenant was given notice of the existence of any violation, and continued the same or failed to cure such violation after written notice by the landlord that the violation cease. The petition was jurisdictionally defective, and on the evidence there is no basis shown for the right to institute and maintain this proceeding (see *458Jomar Realty Corp. v. Goldstein, 62 N. Y. S. 2d 196; Rosmor Realty Corp. v. Daviness, 63 N. Y. S. 2d 356; Frank Bros. Footwear, Inc., v. Cook, 66 N. Y. S. 2d 275).
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
McLaughlin, Edeb and Hecht, Jb., JJ., concur.
Final order reversed, etc.